MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                          Nov 20 2019, 6:46 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Christopher Taylor-Price                                Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                   Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Sierra Hill,                                            November 20, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1074
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Amy Jones, Judge
Appellee-Plaintiff.                                     The Honorable David Hooper,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49G08-1809-CM-30447



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-1074| November 20, 2019               Page 1 of 5
                                          Case Summary
[1]   In September of 2018, Sierra Hill was charged with Class A misdemeanor

      criminal trespass due to her refusal to leave a Boston Market after being told to

      do so by the assistant general manager. In April of 2019, Hill was convicted of

      criminal trespass. Hill contends that the State produced insufficient evidence to

      sustain her conviction. We affirm.



                            Facts and Procedural History
[2]   On September 10, 2018, DoorDash delivery woman Hill entered a Marion

      County Boston Market to pick up a food order for delivery. Assistant General

      Manager Timothy Dixson encountered Hill and asked to view the order

      confirmation on Hill’s mobile telephone, which is Boston Market’s standard

      procedure. Hill refused and began “yelling and screaming and saying that that

      was theft and that I was not giving her the food that she was there to pick up[.]”

      Tr. p. 6. At that point, Dixson asked Hill to leave, but rather than leave, Hill

      called the police. Dixson gave Hill her food and she left the restaurant.

      Approximately thirty-five to forty minutes later, Hill returned to the Boston

      Market and demanded the names and phone numbers of Dixson’s employees.

      Dixon refused, only offering to give Hill his name and phone number. After

      Dixon refused, Hill called the police to have them come back to the restaurant

      and retrieve the names of all the employees. Dixon reminded Hill that he had

      already asked her to leave the restaurant. Police arrived at the Boston Market,

      and Hill was taken into custody.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1074| November 20, 2019   Page 2 of 5
[3]   On September 11, 2018, the State charged Hill with Class A misdemeanor

      criminal trespass and Class B misdemeanor disorderly conduct. On April 15,

      2019, a bench trial was held, after which Hill was found guilty of criminal

      trespass. The trial court sentenced Hill to 365 days with 361 days suspended to

      probation.



                                     Discussion and Decision
[4]   Hill contends that the State presented insufficient evidence to support her

      criminal-trespass conviction. When reviewing the sufficiency of evidence to

      support a conviction, we consider only probative evidence and reasonable

      inferences supporting the factfinder’s decision. Young v. State, 973 N.E.2d 1225,

      1226 (Ind. Ct. App. 2012), trans. denied. It is the role of the factfinder, not ours,

      to assess witness credibility and weigh the evidence. Id. We will affirm a

      conviction unless “no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt.” Id. To convict Hill of Class A

      misdemeanor criminal trespass, the State had to establish that Hill, not having a

      contractual interest in Boston Market, knowingly or intentionally refused to

      leave Boston Market after having been asked to leave by Dixson. Ind. Code §

      35-43-2-2(b)(2).1




      1
          Indiana Code section 35-41-2-2 dictates that
                 (a) A person engages in conduct “intentionally” if, when he engages in the conduct, it is his
                 conscious objective to do so.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1074| November 20, 2019                      Page 3 of 5
[5]   We conclude that there was sufficient evidence to sustain Hill’s conviction. The

      record indicates that approximately thirty-five to forty minutes after Hill had

      received her order and left, she returned to the Boston Market. At that point,

      the contractual interest Hill had, if any, had dissipated. The record also

      indicates that Dixson again told Hill to leave the restaurant, but she refused and

      called the police. Given the record, a reasonable factfinder could conclude that

      Hill committed criminal trespass.


[6]   Hill argues that because she had returned to the Boston Market to file a police

      report against an employee that she alleges threatened her, she had a fair and

      reasonable foundation for believing that she had a right to be present at the

      Boston Market. See Curtis v. State, 58 N.E.3d 992, 994 (Ind. Ct. App. 2016) (“[I]f

      a person has a fair and reasonable foundation for believing that he or she has a

      right to be present on the property, there is no criminal trespass.”). Hill’s own

      testimony, however, is the only evidence that indicates that an employee at the

      Boston Market had threatened her, which the trial court was not required to

      believe and apparently did not. Hill’s argument is merely an invitation for us to

      reweigh the evidence and judge witness credibility, which we will not do.

      Young, 973 N.E.2d at 1226.


[7]   The judgment of the trial court is affirmed.




              (b) A person engages in conduct “knowingly” if, when he engages in the conduct, he is aware of a
              high probability that he is doing so.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1074| November 20, 2019               Page 4 of 5
Vaidik, C.J, and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1074| November 20, 2019   Page 5 of 5